                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Adam Steele,

               Plaintiff,

v.                                                       Case No. 19-cv-1620 (JNE/LIB)
                                                         ORDER
The City of Bemidji, Minnesota, a municipal
corporation; and other unnamed persons and
entities,

               Defendants.

       Adam Steele brought this action against the City of Bemidji, Minnesota, under 42

U.S.C. § 1983, claiming that the City took his property for public use in violation of the

Fifth and Fourteenth Amendments to the U.S. Constitution. He moved for a temporary

restraining order. 1 In a Report and Recommendation dated June 26, 2019, the Honorable

Leo I. Brisbois, United States Magistrate Judge, recommended that the motion be denied

because Steele failed to show either a likelihood of success on the merits or a threat of

irreparable harm. Recognizing the conduct that Steele sought to restrain may have

already commenced, the magistrate judge reduced the period for Steele to file objections

to the Report and Recommendation.

       Steele moved to extend the deadline to file objections. The Court grants his

motion to extend the deadline to file objections.




1
       The City recently appeared in this action. It is unclear whether Steele notified the
City of his motion for a temporary restraining order. See Fed. R. Civ. P. 65(b)(1).

                                             1
       Steele objected to the Report and Recommendation. The Court has conducted a de

novo review of the record. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); D. Minn.

LR 72.2(b)(3). Based on that review, the Court accepts the recommendation to deny

Steele’s motion for a temporary restraining order. See Knick v. Twp. of Scott, 139 S. Ct.

2162, 2176 (2019) (“[B]ecause the federal and nearly all state governments provide just

compensation remedies to property owners who have suffered a taking, equitable relief is

generally unavailable. As long as an adequate provision for obtaining just compensation

exists, there is no basis to enjoin the government’s action effecting a taking.”); id. at 2177

(“Given the availability of post-taking compensation, barring the government from acting

will ordinarily not be appropriate.”); id. at 2179 (“Governments need not fear that our

holding will lead federal courts to invalidate their regulations as unconstitutional. As

long as just compensation remedies are available—as they have been for nearly 150

years—injunctive relief will be foreclosed.”).

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

       1.     Steele’s motion for a temporary restraining order [Docket No. 2] is
              DENIED.

       2.     Steele’s motion to extend the deadline to object to the Report and
              Recommendation [Docket No. 9] is GRANTED.

Dated: July 12, 2019
                                                         s/ Joan N. Ericksen
                                                         JOAN N. ERICKSEN
                                                         United States District Judge




                                              2
